UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 28, 2013 MYREXIS, INC. (Exact name of registrant as specified in its charter) Delaware 001-34275 26-3996918 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Xstelos Holdings, Inc. 630 Fifth Avenue, Suite 2260 New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 214-7800 305 Chipeta Way, Salt Lake City, UT84108 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Annual Meeting Date The Board of Directors (the “Board”) of Myrexis, Inc. (the “Company”) has established Friday, April 26, 2013 as the date for the Company’s 2012 annual meeting of stockholders (the “Annual Meeting”).The place of the Annual Meeting will be set forth in the Company’s proxy statement relating to the Annual Meeting.The Board has fixed Friday, March 1, 2013 as the Record Date for the Annual Meeting. Change of Address The new address of the Company is c/o Xstelos Holdings, Inc., 630 Fifth Avenue, Suite 2260, New York, NY 10020.All notices to the Company should be delivered to this address. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:February 28, 2013 MYREXIS, INC. By: /s/ Jonathan M. Couchman Name: Jonathan M. Couchman Title: Chairman, President and Chief Executive Officer 3
